Opinión by
Orlady, J.,
It is not required by the Act of June 12, 1836, P. L. 539, that a person, who shall come to inhabit in any district in order to gain a residence under the provisions of paragraph 11 of section 9, shall remain continuously therein, in addition to being charged with and paying his proportion of the public taxes or levies for two years successively.
The payment of taxes for two years successively is the statutory requisite, and the fact that Anderson had been away from Hickory township for two months during the three years he had been a resident of and had been taxed in that township, did not affect his statutory living in Hickory township for the purpose of gaining a settlement. The taxes were regularly assessed against him by Hickory township, and the tax collector of that township followed Anderson to Neshannock township to make demand for them, and again to Scott township for the same purpose, and received from him the taxes for three successive years, 1894, 1895 and 1896. The fact that two payments were made outside the township is unimportant, as the material matter was the payment of taxes, and not the place where it was paid.
The judgment is affirmed.